Citation Nr: 9930107	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  96-50 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from September 1972 to 
February 1976.  In a May 1976 rating decision, the Baltimore, 
Maryland Regional Office (RO) granted service connection for 
left and right knee disabilities and assigned a 
noncompensable evaluation for each knee.  In a June 1993 
rating decision, the RO assigned a 10 percent evaluation for 
a right knee disability.  In a June 1995 rating decision, the 
RO assigned a 10 percent evaluation for a left knee 
disability.  

This appeal arises from an October 1996 rating decision of 
the RO, which denied the veteran's claims for an increased 
rating for his service connected left and right knee 
disabilities.  In September 1997 and January 1999, the Board 
of Veterans' Appeals (Board) remanded the case to the RO for 
additional development of the evidence.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's left knee disability was manifested by 
complaints of constant pain, locking, and giving way; the 
clinical findings demonstrate patellar grind, medial and 
lateral joint line tenderness, palpable click and soft tissue 
clunk when the leg was moved from flexion to extension along 
the lateral retinaculum, range of motion limited by pain from 
5 degrees of extension to 135 degrees of flexion, and 
degenerative joint disease.  

3.  The veteran's right knee disability was manifested by 
complaints of constant pain, locking, and giving way; the 
clinical findings demonstrate medial joint line tenderness, 
crepitus along the medial aspect on flexion and extension, 
grade 2 Lachman with positive pivot shift, range of motion 
limited by pain from 5 degrees of extension to 135 degrees of 
flexion, degenerative joint disease, and instability of the 
anterior cruciate ligament.  


CONCLUSIONS OF LAW

1.  The veteran's left knee disability is not more than 10 
percent disabling, according to regulatory criteria.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.59, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5003, 5010 (1999). 

2.  The veteran's instability of the right knee is 20 percent 
disabling, according to regulatory criteria.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5257 (1999). 

3.  The veteran's degenerative joint disease of the right 
knee is not more than 10 percent disabling, according to 
regulatory criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5003, 5010 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a June 1993 rating decision, the RO assigned a 10 percent 
evaluation for the veteran's service connected right knee 
disability under Diagnostic Codes 5257 and 5010 of VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4).  In a 
June 1995 rating decision, the RO assigned a 10 percent 
evaluation for the veteran's service connected left knee 
disability under Diagnostic Code 5010, effective from March 
1995.  

In a letter received in June 1996, the veteran requested 
reevaluation of his right and left knee disabilities on the 
basis that his quality of life had deteriorated.  He stated 
that at times he could not walk up or down a flight of stairs 
and the stiffening of his joints was unbearable.  He stated 
that he was told of torn ligaments in his right knee and that 
he was a candidate for a left knee replacement.  

On a September 1996 VA examination, it was noted that the 
veteran had undergone several surgical procedures on his 
knees.  He presently had a desk job, and the veteran 
complained that his knees stiffened on him if he sat for 15 
to 20 minutes.  He reported that he had to stand up to get 
his knees lubricated or working, which caused him discomfort.  
The veteran complained of discomfort on extended running or 
walking.  His knee would catch and cause pain at times when 
he stood from a sitting position.  On examination, the range 
of motion of the right knee was from 0 degrees of extension 
to 130 degrees of flexion, and the range of motion of the 
left knee was from 0 degrees of extension to 125 degrees of 
flexion.  There was obvious crunching on extension of the 
knee joints and loud bilateral cracking of both knee joints 
on squatting.  The examiner stated that he had the feeling 
that there were loose bodies within the knee on extension.  
The right leg appeared fairly stable, and the left knee 
appeared to have some lateral instability to about 5 degrees.  
The impression was bilateral degenerative joint disease.  

In a letter received in November 1996, the veteran indicated 
that he disagreed with a 10 percent evaluation assigned for 
each of his knees.  He stated that it was difficult if not 
impossible to walk and that after driving for approximately 
35 minutes to work he had pain and stiffness in his knees.  
He stated that it was difficult and painful for him to push 
his lawn mower and that on some days he actually crawled up 
steps due to pain and discomfort in his knees.  In his 
substantive appeal subsequently received in November 1996, 
the veteran indicated that his disability rating should be in 
the 40 to 60 percent range.  

In November 1997, private medical records dated from July 
1990 to January 1995 were received, showing that the veteran 
underwent surgical procedures, to include arthroscopy and 
partial medial and lateral meniscectomies on the left knee, 
superficial chondroplasty on the left knee, and arthroscopy 
and partial lateral meniscectomy on the right knee.  

On a January 1998 VA examination, the veteran reported that 
his pain and difficulties have worsened since his last 
examination.  He felt that his right knee was now more 
unstable and gave out frequently, maybe six to eight times a 
day.  He complained of pain at night when attempting to move 
or roll over in bed, and he reported excruciating sharp pains 
and crunching sometimes.  He denied any significant swelling 
in the joints and reported difficulty in going up and down 
stairs, particularly with the right knee.  Apparently, the 
veteran turned sideways to walk down steps.  He noted that 
his legs felt weak at times and that he was not able to do 
any running.  Using his exercise bike had recently become 
more painful.  He used a cane infrequently.  He reported that 
his right knee seemed hot most of the time.  On examination, 
there was no obvious edema.  There was crunching and grinding 
on flexion of the right knee, and it felt as if there were 
loose pieces.  The impression was internal derangement, old 
meniscus cartilages, possibility of loose bodies within the 
knee, and degenerative joint disease.  The examiner added 
that the veteran could stand on his toes fairly well but that 
squatting down was almost impossible as he could get down 
just a few degrees and have to stop.  

In February 1998, medical records dated in January 1998 from 
Columbia Regional Medical Center were received.  Mark 
Bullock, M.D., noted the veteran's complaints of bilateral 
knee pain, difficulty with steps, and giving way of the right 
knee.  An examination revealed that an attempted pivot shift 
caused a lot of pain as did the Lachman maneuver.  It was 
difficult to judge the veteran's anterior cruciate ligament 
(ACL) laxity due to apprehension.  The medial and collateral 
ligaments were intact on both knees, and the Lachman maneuver 
was "o.k." on the left.  There was no significant joint 
line pain on the right and a little on the left.  X-rays 
revealed very mild degenerative joint disease of the knee 
joints, with the right worse than the left.  Apparently, 
there was also a question of an ACL tear.  Dr. Bullock gave 
the veteran a hinged brace for his knees.  

In April 1998, medical records dated in March 1998 from St. 
Agnes Surgical Center were received, indicating that the 
veteran underwent a diagnostic and operative arthroscopy and 
partial lateral meniscectomy of the right knee.  A 
postoperative note indicates that the veteran had a loose but 
intact ACL and relatively pristine patellofemoral joint.  

On an August 1998 VA examination, in regard to the right knee 
there was moderate diffuse tenderness and moderate crepitus 
on flexion and extension.  There was no swelling, fluid, 
heat, or erythema.  There was no subluxation, contracture, 
laxity, or instability.  There was a negative McMurray's 
sign, anterior drawer sign, and Lachman's.  There was 
patellar grinding.  The range of motion of the right knee was 
from 0 degrees of extension to 130 degrees of flexion.  In 
regard to the left knee, there was mild diffuse tenderness 
and severe crepitus on flexion and extension.  There was no 
swelling, fluid, heat, or erythema.  There was no 
subluxation, contracture, laxity, or instability.  There was 
a negative McMurray's sign, anterior drawer sign, and 
Lachman's.  There was patellar grinding.  The range of motion 
of the left knee was from 0 degrees of extension to 130 
degrees of flexion.  It was noted that the veteran stood 
slowly.  His gait was independent and slow with a mild limp 
to the left.  His heel and toe walking were done reasonably 
well.  The veteran hopped poorly on either foot, and he 
squatted with marked difficulty.  The impression was status 
post multiple surgical procedures and degenerative joint 
disease of both knees.  The examiner noted that there was no 
evidence of excess fatigability or incoordination.  He stated 
that the range of motion was mildly restricted on flexion, 
and that as the veteran's symptoms were present on the 
examination flare-ups should not significantly increase the 
weakened movement nor produce excess fatigability or 
incoordination.  

On a May 1999 VA examination, the veteran complained of 
constant pain in his knees bilaterally with the left worse 
than the right.  The veteran reported difficulty in walking 
more than a mile at a time and in going down steps.  He 
denied swelling of either knee but claimed that both knees 
locked and gave out.  He wore knee braces during activities 
and used a cane intermittently.  On examination, both knees 
had range of motion of 5 degrees of extension to 135 degrees 
of flexion without significant pain.  In regard to the right 
knee, there was no patellar grind, effusion, or significant 
lateral joint line tenderness.  The veteran had medial joint 
line tenderness.  There was crepitus along the medial aspect 
of the right knee on flexion and extension.  There was no 
abnormal tracking of the patella.  There was a negative 
McMurray's sign.  The veteran had excellent stability at the 
varus valgus plane at 0 degrees and 30 degrees of flexion.  
The veteran had a grade 2 Lachman with a firm end point and a 
positive pivot shift.  The dorsalis pedis pulses were 2+, and 
sensory function was intact distally.  The strength in the 
quadriceps and hamstrings were 5/5 bilaterally.  In regard to 
the left knee, there was patellar grind and medial and 
lateral joint line tenderness.  There was a palpable click 
and soft tissue clunk as the leg was moved from flexion to 
extension along the lateral retinaculum.  There was a 
negative McMurray's sign.  There was stability to varus 
valgus stress at 0 degrees and 30 degrees of flexion.  There 
was a negative Lachman and no pivot shift.  The dorsalis 
pedis pulses were 2+, and sensory function was intact 
distally.  X-rays of both knees revealed minimal medial joint 
space narrowing on the right with some early osteophyte 
formation.  The impression was bilateral degenerative joint 
disease of the knees with ACL instability on the right.  

In a June 1999 addendum to the May 1999 VA examination, it 
was noted that the veteran's chart had been reviewed again 
and that there was no evidence of weakened movement, 
excessive fatigability, or incoordination.  It was noted that 
knee pain was present on the examination and that flare-ups 
should not significantly increase the loss of motion.  

II.  Analysis

Initially, it is noted that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

38 C.F.R. § 4.14 provides that disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent and that the evaluation of the same 
disability under various diagnoses is to be avoided.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Additionally, it is the intent of the rating 
schedule to recognize actually painful joints due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  

Traumatic arthritis, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  A standardized description of joint motion 
measurement is provided in 38 C.F.R. § 4.71, Plate II, which 
illustrates that normal knee extension and flexion is from 0 
to 140 degrees.  

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent evaluation.  Moderate recurrent 
subluxation or lateral instability of a knee warrants a 20 
percent evaluation.  Severe recurrent subluxation or lateral 
instability of a knee warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of flexion of the leg to 60 degrees is evaluated 
as noncompensable.  Limitation of flexion of the leg to 45 
degrees is evaluated as 10 percent disabling.  Limitation of 
flexion of the leg to 30 degrees is evaluated as 20 percent 
disabling.  Limitation of flexion of the leg to 15 degrees is 
evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees is evaluated 
as noncompensable.  Limitation of extension of the leg to 10 
degrees is evaluated as 10 percent disabling.  Limitation of 
extension of the leg to 15 degrees is evaluated as 20 percent 
disabling.  Limitation of extension of the leg to 20 degrees 
is evaluated as 30 percent disabling.  Limitation of 
extension of the leg to 30 degrees is evaluated as 40 percent 
disabling.  Limitation of extension of the leg to 45 degrees 
is evaluated as 50 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In this case, the veteran contends that a rating in excess of 
10 percent is warranted for each of his knee disabilities on 
the basis of that he could not walk up or down a flight of 
stairs at times and that the stiffening of his joints was 
unbearable.  He maintained that it was painful for him to 
push his lawn mower, that he wore knee braces during 
activities, and that he used a cane intermittently.  

In regard to the veteran's left knee, in order to meet the 
criteria for an increased rating under Diagnostic Code 5003, 
the veteran would have to show that the flexion of his leg 
was limited to 30 degrees or that the extension of his leg 
was limited to 15 degrees.  While the clinical findings on VA 
examinations in 1996, 1998, and 1999 show a slight degree of 
limitation of motion of the left knee, the medical record 
does not demonstrate that the limitation meets the criteria 
for an increased rating set forth in Diagnostic Codes 5260 or 
5261.  Moreover, an increased rating would be in order if the 
evidence showed that the veteran's left knee exhibited 
instability for a separate rating under Diagnostic Code 5257.  
The September 1996 VA examination report indicated some 
lateral instability to about 5 degrees.  However, subsequent 
medical records do not show any instability of the left knee.  
Dr. Bullock noted in January 1998 that the veteran's 
ligaments were intact and that the Lachman's maneuver was 
"o.k." on the left.  The August 1998 examiner noted that 
there was no subluxation, laxity, or instability of the left 
knee.  Lastly, the May 1999 examiner noted that the veteran's 
left knee was stable to varus valgus stress and that the 
Lachman's test was negative.  In short, the preponderance of 
the evidence shows that there was no instability of the left 
knee for a separate rating under Code 5257.  In conclusion, 
the Board finds that the clinical findings do not support an 
increased rating for the veteran's left knee disability under 
any of the applicable diagnostic codes.  

In regard to the veteran's right knee, in order to meet the 
criteria for an increased rating under Diagnostic Code 5003, 
the veteran would have to show that the flexion of his leg 
was limited to 30 degrees or that the extension of his leg 
was limited to 15 degrees.  While the clinical findings on VA 
examinations in 1996, 1998, and 1999 show a slight degree of 
limitation of motion of the right knee, the medical record 
does not demonstrate that the limitation meets the criteria 
for an increased rating set forth in Diagnostic Codes 5260 or 
5261.  However, the Board finds that there is objective 
medical evidence of instability of the right knee for a 
separate rating under Diagnostic Code 5257.  In an opinion by 
VA General Counsel, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997).  In this case, the veteran complained on the 
January 1998 VA examination that his right knee felt more 
unstable than it had been and gave out frequently.  The 
veteran's complaint of giving way of the right knee was 
repeated in January 1998 by Dr. Bullock, who noted that it 
was difficult to judge the veteran's ACL laxity due to 
apprehension.  Although the August 1998 VA examination report 
did not reflect any subluxation, laxity, or instability, the 
May 1999 VA examiner stated that the veteran had a grade 2 
Lachman and a positive pivot shift.  The diagnosis included 
ACL instability of the right knee.  In light of the veteran's 
complaints and the recent clinical findings, the Board finds 
that the veteran's right knee disability warrants a 20 
percent rating for moderate instability under Code 5257.  
There is no medical evidence, however, to suggest that the 
veteran's instability is severe in degree because the most 
recent VA examiner specifically evaluated the knee as having 
a grade 2 Lachman.   

Lastly, in addressing the considerations of DeLuca v. Brown, 
8 Vet. App. 202 (1995), for both knees the Board notes that 
the veteran does not demonstrate additional range of motion 
loss due to pain on use or during flare-ups.  On VA 
examination reports in August 1998 and June 1999, the 
examiner reviewed the considerations set forth in 38 C.F.R. 
§§ 4.40, 4.45, as required by DeLuca, and stated that knee 
pain was present on examination but would not significantly 
increase during flare-ups.  Additionally, there is no medical 
evidence showing that the veteran experiences periods of 
"flare-ups" where his limitation of motion is worse due to 
pain.  In short, the medical records show the veteran's 
repeated complaints of pain, but they do not indicate that 
his pain affected the functional aspects of the knee, as 
measured by objective observation, to such a degree as to 
warrant an evaluation greater than 10 percent under the 
diagnostic codes pertaining to limitation of motion of the 
knee.  As such, additional disability on that basis is not 
shown. 


ORDER

Entitlement to an increased rating for a left knee disability 
is denied.  

Entitlement to a 20 percent rating for instability of the 
right knee is granted.

Entitlement to an increased rating for degenerative joint 
disease of the right knee is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

